Judge PHILLIPS
concurring in result.
I agree that the verdict was improperly directed against the plaintiff and she is entitled to have the jury pass on her claim, but I do not agree with the majority’s statement that: “When the question of granting a motion for directed verdict is close, the better practice is for the trial judge to reserve his decision on the motion and allow the case to be submitted to the jury.” Though this same statement or one substantially similar to it has been made in several decisions of this Court and our Supreme *652Court, it is correct only as far as it goes and certainly does not go far enough. The only proper practice for trial judges to follow in regard to motions for a directed verdict, I am sure, is to reserve their decisions until after the jury verdict in all cases where it is not crystal clear that there has been a failure of proof, and dismissal as a matter of law is therefore necessary.
Following such a course has overwhelming advantages. When such motions have merit, it will usually make it unnecessary for the judge to rule at all, since jurors are as apt to discern an absence of proof as judges are. When such motions are without merit, it will often save the participants and the courts from the inconvenience, delay and expense of an appeal and retrial. And in both instances the litigants will have had their full day in court, no small thing to people in this country, who nearly always prefer the assessment of a jury to that of a judge, and go to court in the firm belief, which our law encourages, that they will receive it.
On the other hand, dismissing actions when the merits of such motions are at all in doubt has only the advantage of possibly shortening the court week and makes no sense whatever. When such motions are first made the trials are nearly always far more than half over; and when they are next made the trials are over, except for the relatively trifling tasks of arguing to and charging the jury. In that setting, since the safety valve of judgment notwithstanding the verdict is always available, it would seem that every trial judge would be loath to take a case from the jury and precipitately terminate the trial, thereby risking the possibility that a year or two later, after much expense and effort, the parties, witnesses, lawyers, court, and a new jury will have to start all over again from the beginning.